DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction was required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 1-19, drawn to a method and non-transitory computer readable medium storing instructions to determine a formation body wave slowness from a curve of an optimized model.	Group II, claim(s) 20-39, drawn to a separate method and non-transitory computer readable medium storing instructions to determine by a trained model, formation body wave compressional and shear slownesses based on at least one of the one or more semblance maps or the determined signal properties.

4.	Applicant's election without traverse of claims 1-19 in the reply filed on September 1, 2021 is acknowledged.   Claims 20-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2021.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 13 recites the limitation "the processed formation characteristics" in claim 13 line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear from claim 12 (on which claim 13 depends from) where any processing of formation characteristics has occurred for there to be a designation of “the processed” formation characteristics.
	Appropriate correction is required.

Allowable Subject Matter
7.	Claims 1-12 and 14-19 are allowed.  Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
claim 1, the closest prior art, Valero (US Pat. No. 6,868,341) at least teaches a method for borehole wave processing (Valero abstract teaches a method for processing borehole acoustic waves), the method comprising:
	obtaining, by an acoustic logging tool within a borehole passing through a formation, an acoustic wave (Valero Fig. 1, col. 1 lines 51-55, and col. 3 line 66 through col. 4 line 16 teach obtaining acoustic waves using a logging tool 100 having at least one transmitter and receiver that is passing through a formation);
	processing a semblance from the acoustic wave (Valero col. 1 lines 57-62 and col. 5 lines 31-47 teach processing a semblance from the automatically filtered acoustic wave data);
	extracting a slowness-travel time measurement from the semblance (Valero col. 5 lines 50-59 and col. 6 lines 22-26 teach projecting the time-slowness map from the semblance processing onto the time axis to extract a slowness time measurement).

	However, claim 1 contains allowable subject matter because the closest prior art, Valero (US Pat. No. 6,868,341) fails to anticipate or render obvious a method for borehole wave processing, the method comprising: optimizing a slowness-travel time dispersion model by decreasing a misfit between the slowness-travel time dispersion model and the slowness-travel time measurement, and determining a formation body wave slowness from a curve of the optimized model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	In regards to claim 12, the closest prior art, Valero (US Pat. No. 6,868,341) at least teaches a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors (Valero Fig. 1 Item 106, abstract, and col. 4 lines 17-35 
	obtain, by an acoustic logging tool within a borehole passing through a formation, an acoustic wave (Valero Fig. 1, col. 1 lines 51-55, and col. 3 line 66 through col. 4 line 16 teach obtaining acoustic waves using a logging tool 100 having at least one transmitter and receiver that is passing through a formation);
	process a semblance from the obtained acoustic wave (Valero col. 1 lines 57-62 and col. 5 lines 31-47 teach processing a semblance from the automatically filtered acoustic wave data);
	extract a slowness-travel time measurement from the semblance (Valero col. 5 lines 50-59 and col. 6 lines 22-26 teach projecting the time-slowness map from the semblance processing onto the time axis to extract a slowness time measurement).

	However, claim 12 contains allowable subject matter because the closest prior art, Valero (US Pat. No. 6,868,341) fails to anticipate or render obvious a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: optimize a slowness-travel time dispersion model by decreasing a misfit between the slowness-travel time dispersion model and the slowness-travel time measurement, and determine a formation body wave slowness from a curve of the optimized model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claims 2-11 depend from claim 1 and contain allowable subject matter for at least the same reasons as given for claim 1.  Dependent claims 13-19 depend from claim 12 and contain allowable subject matter for at least the same reasons as given for claim 12.
	
Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Tang et al. (US Pat. Pub. 2010/0085835) discloses a Novel Curve-fitting Technique for Determining Dispersion Characteristics of Guided Elastic Waves.
B.	Valero et al. (US Pat. Pub. 2009/0257307) discloses Automated Mud Slowness Estimation.
C.	Saiki et al. (US Pat. Pub. 2005/0254343) discloses Methods for Processing Dispersive Acoustic Waveforms.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        10/20/2021